Citation Nr: 0533429	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-18 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post fusion of 
L4-S1 (previously rated as sacroiliac injury), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to 
March 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which increased 
the veteran's noncompensable rating to 20 percent, effective 
August 1, 2000.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for an increased rating for 
status post fusion of L4-S1 (previously rated as sacroiliac 
injury) is still in appellate status.  

The veteran testified before the undersigned at a 
videoconference hearing in September 2005.  A copy of the 
transcript of that hearing is of record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's status post fusion of L4-S1 is more severe than 
the current evaluation reflects.  The veteran maintains that 
he has constant pain, limitation, and right leg numbness to 
his toes.  He indicates that he has significant loss of work 
time due to his back disability.  

A review of the record reveals that the veteran testified at 
a videoconference hearing in September 2005.  He indicated 
that his condition had increased in severity and was worse 
over the past year and a half since his began having 
surgeries.  He stated that he had seen his private doctor one 
month prior to the hearing.  As such, the Board finds that 
the veteran's disability may have increased in severity since 
his last back surgery in February 2000, and thus, an 
additional VA examination is warranted in order to asses the 
current status of the disability.  See VAOPGCPREC 11-95.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

During the pendency of this appeal, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  In addition, effective September 26, 2003, VA revised 
the criteria for evaluating general diseases and injuries of 
the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for intervertebral 
disc syndrome.  As such, the RO should readjudicate the claim 
on appeal considering both the old and new criteria for spine 
disorders and intervertebral disc syndrome. 

VA's duty to assist, includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's low back disability.  Therefore, 
since the veteran and his representative claim that the 
disability has increased in severity, prior to final 
adjudication of the claim, the veteran should undergo a VA 
examination to ensure that evaluation of the disability is a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran's lumbar spine disability from 
his private physician(s) from 2001 to the 
present, including any relevant treatment 
records from the veteran's private doctor 
in Plant City and from Dr. Deweese. 

2.  Schedule the veteran for appropriate 
VA orthopedic and neurological 
examinations to assess the severity of 
his service-connected lumbar spine 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include x-ray examination and range of 
motion studies (in degrees), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran's lumbar spine condition is 
severe with recurring attacks and 
intermittent relief, or persistent 
symptoms compatible with sciatic 
neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief, or severe attacks 
with intermittent relief.  The examiner 
should likewise indicate whether the 
veteran had incapacitating episodes 
during the past 12 months, and their 
duration, if any, and whether or not he 
has favorable or unfavorable ankylosis of 
the thoracolumbar spine .  Any 
neurological findings should be noted.  

3.  Readjudicate the veteran's claim on 
appeal under all applicable criteria as 
became effective throughout the appeal 
period, consistent with VAOPGCPREC 7-
2003.  

4.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all pertinent regulations, 
including all of the revised criteria 
governing the evaluation of the veteran's 
lumbar spine.  The RO must readjudicate 
the claim on appeal considering both the 
old and new criteria for spine disorders 
and intervertebral disc syndrome.  The 
SSOC should be sent to the veteran and 
his representative.  Provide an 
appropriate period of time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


